        Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 1 of 7




 1   COLT B. DODRILL, ESQ.
     Nevada Bar No. 9000
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     cbdodrill@ww.law
 5
     Attorneys for Plaintiff
 6   DITECH FINANCIAL LLC

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10

11   DITECH FINANCIAL LLC,                                      Case No. 2:16-cv-02615-RFB-VCF
12                              Plaintiff,                      STIPULATION AND ORDER TO
                                                                DISMISS CLAIMS FOR ATTORNEYS’S
13               v.                                             FEES AND COSTS
14   T-SHACK, INC.; SUNDANCE
     HOMEOWNERS ASSOCIATION, INC.,
15
                                Defendants.
16

17

18

19               DITECH FINANCIAL LLP and T-SHACK INC. by and through their attorneys of record,
20   hereby stipulate as follows:
21       1. On February 11, 2019, Ditech Holding Corporation and its debtor affiliates (including
22               Defendant Ditech Financial LLC ("Ditech")) each commenced a voluntary case under
23               chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the
24               Southern District of New York (the "Bankruptcy Court"). Ditech's chapter 11 cases are
25               indexed at case number 19-10412 (JLG).
26       2. On September 26, 2019, the Bankruptcy Court entered the Order Confirming the Third
27               Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors
28

                                                           1
     3824850.1
           Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 2 of 7




 1               (ECF No. 1404). This order approved the terms of the Third Amended Joint Chapter 11 Plan

 2               of Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 1326) (the "Plan").

 3         3. The Plan contains Section 10.5 which provides for a permanent injunction (the "Plan

 4               Injunction") that specifically prohibits Parties from prosecuting against Ditech any claim that

 5               arose prior to September 30, 2019 (the Effective Date of Ditech's Plan) seeking monetary

 6               relief (including claims seeking attorneys’ fees and costs).

 7         4. The claims for monetary relief of Defendant T-Shack, Inc. (“T-Shack”) as against Ditech, are

 8               therefore barred by the Plan Injunction as they arose prior to the Effective Date of the Plan.

 9         5. Ditech and T-Shack, pursuant to Fed. R. Civ. P. 41, hereby agree as follows:

10               Ditech and T-Shack agree that all claims and requests seeking monetary relief, including

11   those seeking attorneys’ fees and costs contained in clause four on page 18 of T-Shack’s March 22,

12   2017 Answer to Complaint (ECF No. 22) (the “Answer”) are dismissed as against Ditech. To the

13   extent that this stipulation is not found to be sufficient to dismiss T-Shack’s claims for

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                            2
     3824850.1
        Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 3 of 7




 1   monetary relief under Rule 41, T-Shack agrees to seek to amend the Answer solely with respect to

 2   the matters set forth in this paragraph pursuant to Fed. R. Civ. P. 15.

 3               IT IS SO STIPULATED.

 4   DATED: January 12, 2021                WOLFE & WYMAN LLP

 5
                                            By:/s/Colt B. Dodrill
 6
                                               COLT B. DODRILL, ESQ.
 7                                             Nevada Bar No. 9000
                                               6757 Spencer Street
 8                                             Las Vegas, NV 89119
                                               cbdodrill@ww.law
 9                                             Attorneys for Plaintiff
                                               DITECH FINANCIAL LLC
10

11   DATED: January 12
                    __, 2021                BLACK & WADHAMS

12
                                                /s/ Christopher V. Yergensen
                                            By: ________________________________
13                                              CHRISTOPHER V. YERGENSEN, ESQ.
14                                              Nevada Bar No. 6183
                                                10777 W. Twain Ave., Suite 300
15                                              Las Vegas, NV 89135
                                                Attorneys for Defendant
16                                              T-SHACK, INC.
17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
     3824850.1
        Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 4 of 7




 1                                                     ORDER

 2               By stipulation of the parties and good cause appearing therefore, the Court orders as follows:

 3               IT IS HEREBY ORDERED THAT Plaintiff T-SHACK, INC.’s claims for monetary relief,

 4   including those seeking attorneys’ fees and costs, as set forth in its Answer to the underlying

 5   Complaint filed in this action be dismissed.

 6               IT IS SO ORDERED.

 7
     Dated: _________________,
             January 12        2021                            ___________________________________
 8                                                             JUDGE OF THE U.S. DISTRICT COURT
 9

10   Respectfully submitted by:

11
     By: /s/ Colt B. Dodrill
12        COLT B. DODRILL, ESQ.
          Nevada Bar No. 9000
13        WOLFE & WYMAN LLP
          6757 Spencer Street
14
          Las Vegas, NV 89119
15        Attorneys for Plaintiff
          DITECH FINANCIAL LLC
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           4
     3824850.1
        Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 5 of 7




 1                                      CERTIFICATE OF SERVICE

 2               On January 12, 2021, I served the STIPULATION AND ORDER TO DISMISS CLAIMS

 3   FOR ATTORNEYS’S FEES AND COSTS by the following means to the persons as listed below:

 4                 X          a.    ECF System (you must attach the “Notice of Electronic Filing”, or list

 5   all persons and addresses and attach additional paper if necessary):

 6               Christopher V. Yergensen, Esq.
                 Nevada Bar No. 6183
 7               BLACK & WADHAMS
                 10777 W. Twain Ave., Suite 300
 8
                 Las Vegas, NV 89135
 9               T: 702-869-8801
                 Attorneys for Defendant T-SHACK, INC.
10
                              b.    United States Mail, postage fully pre-paid (List persons and addresses.
11
     Attach additional paper if necessary):
12

13                                                 By:       /s/Kathleen S. Gambill
                                                             Kathleen S. Gambill
14
                                                             An employee of Wolfe & Wyman LLP
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         5
     3824850.1
                   Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 6 of 7


Kathy S. Gambill

From:                     Christopher Yergensen <cyergensen@blackwadhams.law>
Sent:                     Tuesday, January 12, 2021 11:10 AM
To:                       Colt B. Dodrill
Cc:                       david.hill@weil.com; cliff.sonkin@weil.com
Subject:                  RE: Ditech Financial, LLC v. T-Shack, Inc. (USDC Case Nos. 2:16-cv-02812 & 2:16-cv-02615) / W&W
                          File Nos. 1556-267 and 1556-276


This message is from an external sender. Use caution when opening links & attachments.




These are acceptable. Feel free to use my esignature to file.

Chris Yergensen, Esq.
Attorney




p: (702)869-8801
f: (702)869-2669
a: 10777 W. Twain Avenue, Suite 300
    Las Vegas, NV 89135
w: www.blackwadhams.law e: cyergensen@blackwadhams.law

This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender that is
protected by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510 and 2521 and may be legally privileged. This message (and any
associated files) is intended only for the use of the individual or entity to which it is addressed and may contain information that is confidential,
subject to copyright or constitutes a trade secret. If you are not the intended recipient, you are hereby notified that any dissemination, duplication
or distribution of all, or any part of this message, or any file associated with this message, is strictly prohibited. If you have received this
communication in error, please notify Black & Wadhams immediately by telephone (702-869-8801) and destroy the original message. Please be
further advised that any message sent to or from Black & Wadhams may be monitored.


From: Kathy S. Gambill <ksgambill@ww.law> On Behalf Of Colt B. Dodrill
Sent: Tuesday, January 12, 2021 10:17 AM
To: Christopher Yergensen <cyergensen@blackwadhams.law>
Cc: david.hill@weil.com; cliff.sonkin@weil.com; Colt B. Dodrill <cbdodrill@ww.law>
Subject: Ditech Financial, LLC v. T-Shack, Inc. (USDC Case Nos. 2:16-cv-02812 & 2:16-cv-02615) / W&W File Nos. 1556-
267 and 1556-276

Dear Mr. Yergensen:

On behalf of Colt B. Dodrill, attached please find two stipulations regarding the dismissing of Plaintiff’s claims for
monetary relief as set forth in its answer to the underlying Complaint in the above-referenced actions. Please advise if
you approve and if we have authorization to file.

Thank you.

Kathy

                                                                          1
                        Case 2:16-cv-02615-RFB-VCF Document 70 Filed 01/12/21 Page 7 of 7




                             Kathleen S. Gambill
                             Secretarial Services Manager
                             WOLFE & WYMAN LLP
                             2301 Dupont Drive, Suite 300 • Irvine, CA 92612-7531
                             Tel. (949) 475-9200 • Fax (949) 475-9203
                             Email: ksgambill@ww.law

This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the message to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone and
return the original message to us at the above address via the U.S. Postal Service. You will be promptly reimbursed for all costs of mailing. Thank you.




                                                                                              2
